Title: James Madison to [William Duer], 16 August 1828
From: Madison, James
To: Duer, William


                        
                            
                                
                            
                            
                                
                                    
                                
                                Aug. 16. 1828
                            
                        
                        
                        J. M. with his respects to Mr. Du[e]r, incloses with a corrected ad[s] the letter return, him[.]  has left
                            unchanged the [place] in the description; Yellow Birches sundry letters recd from that quarter, having that apparently as a
                            post—mark on them.
                        
                            
                                
                            
                        
                    